FILED
                              NOT FOR PUBLICATION                          NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 FREDDY ARTURO CIVIL-LOCON,                       No. 06-75568

               Petitioner,                        Agency No. A072-132-214

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Freddy Arturo Civil-Locon, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen based on ineffective assistance of counsel. We have jurisdiction pursuant

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

RB/Research
to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, and de novo claims of due process violations, including claims of

ineffective assistance of counsel in immigration proceedings. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

       We agree with the BIA’s conclusion that Civil-Locon cannot establish that

the alleged ineffective assistance of former counsel resulted in prejudice. See

Iturribarria v. INS, 321 F.3d 889, 899-900 (9th Cir. 2003) (to prevail on an

ineffective assistance of counsel claim, an alien must demonstrate that counsel’s

performance may have affected the outcome of the proceedings). As Civil-Locon

cannot demonstrate prejudice, the BIA did not abuse its discretion in denying his

motion to reopen.

       PETITION FOR REVIEW DENIED.




RB/Research                               2                                    06-75568